Notice of Allowability
Claims 1–20 are allowed. 
The reasons for allowance were stated in the Office Action mailed on June 6, 2022.  Applicant submitted an IDS and an Office Action from the Government of India on August 1, 2022.  Although the Indian Patent Office rejected Applicant’s claims over Miyata, US 2012/0281030, and Herrick, US 2014/0306957, Examiner previously considered these references.  Examiner reiterates the following:

Miyata does not specifically teach that red sub-pixels and blue sub-pixels in a sub-pixel group are interchanged.  Rather, Miyata teaches or suggests that pixels of the same color are interchanged.  For example, Figs. 4–6 of Miyata teaches that green subpixels G3 and G2 and G7 and G6 are interchanged. See also Miyata para. 0091–0100.  Miyata does not teach or disclose text boxes.  

Herrick merely teaches the concept of text boxes, but does not teach interchanging pixels of different colors.  

For these reasons, Applicant’s claims are distinguishable over the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 23, 2022